DISMISS; and Opinion Filed November 3, 2015.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01506-CV

    DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                      HOSPITAL SYSTEM, Appellant
                                 V.
  JAMES RODGERS, IV INDIVIDUALLY AND JAMES RODGERS III AND BECKY
         RODGERS AS NEXT FRIEND JAMES RODGERS, IV, Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-01728

                               MEMORANDUM OPINION
                         Before Justices Lang-Miers, Brown, and Schenck
                                     Opinion by Justice Brown
        Appellant’s brief in this case is overdue. By postcard dated July 30, 2015, we notified

appellant the time for filing its brief had expired. We directed appellant to file both its brief and

an extension motion within ten days. We cautioned appellant that failure to file its brief and

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed its brief, an extension motion, or otherwise corresponded with the Court

regarding the status of its brief

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b)(c).




                                                    /Ada Brown/
                                                    ADA BROWN
141506F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DALLAS COUNTY HOSPITAL                              On Appeal from the 193rd Judicial District
DISTRICT D/B/A PARKLAND HEALTH                      Court, Dallas County, Texas
& HOSPITAL SYSTEM, Appellant                        Trial Court Cause No. DC-13-01728.
                                                    Opinion delivered by Justice Brown. Justices
No. 05-14-01506-CV         V.                       Lang-Miers and Schenck participating.

JAMES RODGERS, IV INDIVIDUALLY
AND JAMES RODGERS III AND BECKY
RODGERS AS NEXT FRIEND JAMES
RODGERS, IV, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees James Rodgers, IV Individually and James Rodgers III and
Becky Rodgers as Next Friend James Rodgers, IV recover its costs, if any, of this appeal from
appellant Dallas County Hospital District D/B/A Parkland Health & Hospital System.


Judgment entered this 3rd day of November, 2015.




                                              –2–